Citation Nr: 0116069	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-20 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
recognized guerilla service in the Philippines from November 
1944 to January 1946; he died in June 1997.  This matter 
comes to the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Manila 
Regional Office (RO). 

By June 1998 rating decision, the RO denied entitlement to 
accrued benefits, and the appellant was notified of that 
decision by letter dated July 16, 1998.  She did not initiate 
an appeal to the Board on this issue by filing a timely 
notice of disagreement.  See 38 C.F.R. § 20.200, 20.201, 
20.302(a) (2000).  Furthermore, the appellant specifically 
indicated that she did not wish to file a claim for death 
pension benefits by crossing through the income and net worth 
reporting portions of the application form for dependency and 
indemnity compensation, death pension and accrued benefits 
(VA Form 21-534) dated in July 1997; she completed the rest 
of the application in full.  Furthermore, under item 37 of 
the application entitled "Remarks," she discussed the 
matter of service connection for the cause of the veteran's 
death only.  Hence, pursuant to the foregoing, the issues of 
entitlement to accrued benefits and entitlement to death 
pension benefits are not now at the Board.

By July 1999 rating decision, the RO denied entitlement to 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1318(b)(1) (West 1991 & Supp. 2000).  The 
appellant was so notified by letter dated August 12, 1999.  
She initiated an appeal in October 1999, and a statement of 
the case was issued in February 2000.  In April 2000, she 
submitted a VA Form 9, perfecting her appeal to the Board, 
claiming that his death was secondary to his service-
connected disabilities under 38 C.F.R. § 3.310.  On December 
4, 2000 the RO sent her a letter detailing eligibility 
requirements for DIC benefits under 38 U.S.C.A. § 1318.  She 
was given 60 days in order to set forth a theory of 
entitlement.  No response was received as of February 20, 
2001.  Furthermore, the Board sent her a letter on March 22, 
2001 informing her that her substantive appeal might be 
defective and advising her of the applicable law and 
regulations as well as the steps she would need to take in 
order to properly perfect her appeal.  She was given 60 days 
to respond, but she did not respond within the relevant time 
period or otherwise.  

In essence, her substantive appeal does not set forth 
"specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination . . . being appealed."  38 C.F.R. § 20.202 
(2000).  The April 2000 VA Form 9 mentions errors made under 
38 C.F.R. § 3.310, but not under 38 U.S.C.A. § 1318(b)(1).  
38 C.F.R. § 3.310 pertains to secondary service connection.  

The Board concludes that the substantive appeal with regard 
to entitlement to DIC benefits under 38 U.S.C.A. § 1318 has 
not been adequately perfected.  38 C.F.R. § 2.202, 20.203, 
20.302(b) (2000);  see also VAOPGCPEC 9-99 (1999).  The Board 
notes that the appellant was specifically informed of the 
various theories of entitlement to DIC benefits and of the 
way in which to adequately perfect her appeal.  In each 
instance, she was given 60 days in which to respond.  The 
record contains no timely or other responses.  See VAOPGCPEC 
9-99 (1999).  Thus, the only issue currently before the Board 
is that listed on the title page above.  


REMAND

The veteran was service connected for residuals of a shrapnel 
wound injury to the chest, Muscle Group II, and residuals of 
a shrapnel wound injury to the right hand, Muscle Group IX, 
since April 1971.  

The death certificate of record reveals that he died at the 
age of 74 on June 6, 1997, and it listed hypovolemia due to 
massive hemoptysis secondary to pulmonary tuberculosis as the 
cause of death.  The death certificate was signed by the 
municipal health officer of La Trinidad, Benguet, Dr. D.C. 
Jovellanos.

The appellant alleges that the cause of the veteran's death 
should be granted "on a secondary basis" as his fatal 
illness was proximately due to or the result of his service-
connected disabilities pursuant to 38 C.F.R. § 3.310.  

In December 1997, the RO contacted the appellant and asked 
that she obtain any medical records from the municipal health 
officer of La Trinidad, Benguet.  Also, the RO asked that she 
obtain an explanation from the municipal health officer as to 
the basis for certifying the causes of death.  The RO also 
asked that she provide the names and approximate dates of any 
post-service VA and private medical records, and a statement 
from any health care provider who treated or examined the 
veteran during his lifetime as to an interconnecting 
relationship between his service and the cause of his death.  
By letter received in February 1998, the appellant stated 
that he was scheduled for VA examination when he died, and 
that private medical records were unavailable.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the appellant of all the evidence needed 
to support her claim.  Additionally, VA must assist claimants 
in obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

As there is no medical opinion within the claims file 
regarding the existence of a nexus between the veteran's 
service-connected disabilities and his ultimate cause of 
death, VA has a duty to obtain such.  VCAA (to be codified as 
amended at 38 U.S.C.A. § 5103A(d))

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The RO should forward any additional 
records along with the claims file to a 
VA physician for an opinion as to the 
likelihood that service-connected 
residuals of a shrapnel wound injury to 
muscle group II and residuals of a 
shrapnel wound injury to the right hand 
caused or contributed substantially or 
materially to the veteran's death.  As 
well, the examiner should provide an 
opinion on the relationship, if any, 
between the veteran's various shrapnel 
wound injuries and residuals thereof and 
hypovolemia, massive hemoptysis, and/or 
pulmonary tuberculosis.  Finally, the VA 
physician should be asked to provide an 
opinion as to the etiology of the 
veteran's hypovolemia, hemoptysis, and 
pulmonary tuberculosis and whether such 
are related to service.  The VA claims 
file must be made available the VA 
physician in conjunction with the 
aforementioned report, and a copy of the 
report should, of course, be associated 
with the claims file.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, the appellant should 
be furnished a supplemental statement of the case and be 
given the opportunity to respond.  The appellant has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



